         Case 1:17-cv-02041-RJL Document 166 Filed 09/10/21 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 MIKHAIL FRIDMAN, PETR AVEN, and
 GERMAN KHAN,

                         Plaintiffs,

 v.                                                           Civil Action No. 1:17-2041-RJL

 BEAN LLC a/k/a FUSION GPS, and GLENN
 SIMPSON,

                         Defendants.


                         PLAINTIFFS’ SUPPLEMENT TO
            THE PARTIES’ JOINT MOTION FOR A STATUS CONFERENCE

       Plaintiffs respectfully submit this Supplement to the Parties’ pending Joint Motion for a

Status Conference, which was filed on May 27, 2021 [Dkt. 149], to provide updated information

to the Court relevant to that Motion.

       Understanding that the Court has an extremely busy docket, the Parties filed their Joint

Motion for a Status Conference to “respectfully request that the Court convene a status conference

hearing ... to address the status of discovery in this case, to resolve an impasse between the parties

concerning the taking of depositions, and to assist the parties in establishing a schedule and

procedures that will help expedite the disposition of this action.” (Id. at 1.) The Parties noted that

the time period for fact discovery under the operative scheduling order had expired due to

circumstances outside of the parties’ control, including the COVID-19 pandemic and the pendency

of motions addressing significant discovery disputes, and suggested that “the most efficient way

to address and resolve the outstanding discovery issues and the current impasse on deposition

discovery would be for counsel to appear before the Court for a cooperative discussion, with the

Court’s assistance and guidance, about an updated Scheduling Order.” (Id. at 4.)


                                                  1
         Case 1:17-cv-02041-RJL Document 166 Filed 09/10/21 Page 2 of 4




       We write now to inform the Court of further developments since that Motion was filed.

Primarily, we write to inform the Court that the progress of this case had ground to a complete

halt because Defendants have taken the position that no discovery whatsoever may continue in

this case pending further action from the Court—because the discovery period under the

operative scheduling order has technically expired.         Defendants have taken that position

notwithstanding the Court’s March 30 Orders granting various Motions to Compel that clearly

contemplate the continuation of discovery1 and even though Defendants agree that additional

discovery is needed.2

       Plaintiffs, for their part, have done everything they can to facilitate the orderly progress of

this case, but Defendants have thwarted all of their efforts. For example, Plaintiffs have offered

to make Plaintiff Khan (the only plaintiff yet to be deposed) available for a deposition (as

Defendants previously demanded), but Defendants have refused to take his deposition.3 Similarly,

Plaintiffs have repeatedly requested that Defendants produce Defendant Fusion’s principals and

employees for depositions, but Defendants have refused to do so, taking the position that

“depositions should not proceed in this case.”4

       In addition, Defendants’ position that discovery is closed has thwarted Plaintiffs’ ability

to engage in necessary third-party discovery. In a particularly telling example, counsel for a third

party from whom Plaintiffs are seeking discovery has cited Defendants’ “position that discovery




1
  See Mar. 30, 2021 Minute Orders.
2
  See Pls.’ Mem. of P&As in Supp. of Mot. to Modify the Scheduling Order, at 3 (Feb. 15, 2021)
[Dkt. 128-1]; Defs.’ Opp’n to Pls.’ Mot. to Modify the Scheduling Order, at 14 (Mar. 1, 2021)
[Dkt. 129].
3
  Email Correspondence Between Counsel (Mar. 17-Apr. 30, 2021) (attached as Exhibit A).
4
  Id.

                                                  2
           Case 1:17-cv-02041-RJL Document 166 Filed 09/10/21 Page 3 of 4




[is] closed, pending further order of the Court” to refuse to engage in discovery.5 And Plaintiffs

expect other third parties to take the same position.

         In light of the above, Plaintiffs respectfully request that the Court order a status conference

at its earliest convenience to address the status of discovery in this case and to order that discovery

proceed expeditiously.

         Finally, we note one purely ministerial matter. In accordance with this Court’s March 30,

2021 Order Granting Plaintiffs’ Motion for Issuance of Letter of Request for International Judicial

Assistance, Plaintiffs filed on April 2, 2021 an updated Letter of Request for International Judicial

Assistance Pursuant to the Hague Convention of 18 March 1970 on the Taking of Evidence Abroad

in Civil or Commercial Matters. (See Dkt. 144.) Plaintiffs respectfully request that the Court sign

and issue that letter so that Plaintiffs can proceed with the subject discovery in the United

Kingdom.

    Dated: September 10, 2021                     Respectfully submitted,

                                                    /s/ Thomas A. Clare, P.C.
                                                  Thomas A. Clare, P.C. (DC Bar No. 461964)
                                                  Elizabeth M. Locke, P.C. (DC Bar No. 976552)
                                                  Joseph R. Oliveri (DC Bar No. 994029)
                                                  Andrew C. Phillips (DC Bar No. 998353)
                                                  CLARE LOCKE LLP
                                                  10 Prince Street
                                                  Alexandria, VA 22314
                                                  Tel: (202) 628-7400
                                                  tom@clarelocke.com
                                                  libby@clarelocke.com
                                                  joe@clarelocke.com
                                                  andy@clarelocke.com

                                                  Counsel for Plaintiffs Mikhail Fridman,
                                                  Petr Aven, and German Khan



5
  See Email from G. Sigler (counsel, third-party Perkins Coie) to J. Oliveri (Aug. 17, 2021)
(attached as Exhibit B).

                                                   3
         Case 1:17-cv-02041-RJL Document 166 Filed 09/10/21 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that the foregoing Plaintiffs’ Supplement to the Parties’ Joint Motion for a

Status Conference was filed electronically with the Clerk of Court on September 10, 2021, using

the CM/ECF system, which will send notification of such filing to all counsel of record.



                                                 /s/ Thomas A. Clare, P.C.
                                                Thomas A. Clare, P.C.




                                                4
